Title: To Thomas Jefferson from William C. C. Claiborne, 22 December 1804
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     New Orleans December 22d. 1804.
                  
                  On this morning; (accompanied by the Mayor of the City Mr Petot) I visited the ground adjacent to the Canal of Carondulet, and find the Land low, and in some parts subject to be overflowed;—But my impression is, that the whole may easily be reclaimed, and will soon be valuable.—
                  The Commons of the City as explained by the Mayor, and as he said, were defined in a Grant issued by a french Governor many years ago, include the Forts St. Charles and St. Louis, all the minor fortifications erected by the Bar’on de Carondulet, several handsome adjoining Lots, and extend about one quarter of a Mile on the Canal towards the Bayou St. John;—the balance of the Land on each side, quite to the Bayou is vacant; I do not its wedth; the length is near a Mile;—but there is no doubt, but a survey of at least six hundred Acres may be obtained.—The Claim of the City, if a good one, will not only enable the Corporation to encrease their funds, but to add greatly to the Beauty of Nw. Orleans, and to the Comfort of the Inhabitants by preserving several open Squares, and the laying out and improving several public Walks.
                  The Grant alluded to by the Mayor I have not seen, but he spoke of it with such certainty, as to leave no doubt on my Mind of its existence.
                  When I advised the laying of a part of General La fayetts Grant on the unappropriated Land adjoining this City, I had no knowledge that any part thereof, was claimed by the City;—The interference of this Claim, may prevent the obtaining as valuable a Tract, as I at first contemplated;—But I nevertheless think the Land on each side of the Canal, to which there is no Claimant but the United States will greatly inhance in value; and that the General’s Interest would be served by locating the same in his Name. I would propose that an Area of 250 feet on each side of the Canal should be preserved, in order to admit of its enlargement, & of a Road to be ornamented with a double Row of Trees & It is probable, that New-Orleans will in a few years extend quite to the Bayou, and therefore I think that the Lands on the Canal, will soon meet with lucrative sales.—Mr. Isaac Briggs who is now nearly restored to health, has promised in a few Days to visit with me, the Canal of Carondulet, and to give me his opinion as to the quantity, quality, and relative value of the vacant Land;—this opinion I shall transmit to you, for I place great Confidence in Mr. Briggs’s Judgment in matters of this kind.
                  With respect to the aggregate of the Land granted to General Lafayette, I can only repeat, what I have heretofore mentioned, that the whole might be located to great advantage in various parts of the Territory; either on the Island of Orleans, the Red River, or the Attackapas; But it would be advisable to engage some judicious person to visit the different Districts, & select the best positions.—
                  I pray you to accept the best wishes of Dear Sir, Your faithful friend
                  
                     William C. C. Claiborne 
                     
                  
               